Citation Nr: 0821105	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss, prior to December 19, 2007. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel




INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
VA Regional Office (RO) in Waco, Texas which continued an 
evaluation of 30 percent for bilateral hearing loss, 
effective August 2001, and denied service connection for 
PTSD.  In a rating decision in January 2008 the RO increased 
the veteran's evaluation for bilateral hearing loss to 100 
percent.  In a February 2008 appeal the veteran's 
representative asserted that the 100 percent evaluation 
should be retroactive to the date of the rating decision 
under appeal.  


FINDINGS OF FACT

1.  Prior to December 19, 2007 the veteran displayed level VI 
hearing loss in his right ear and level VI hearing loss in 
his left ear.  

2.  The medical evidence does not demonstrate that the 
veteran has post-traumatic stress disorder.  

CONCLUSION OF LAW

1. The criteria for an evaluation in excess of 30 percent 
prior to December 2007 have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  4.1-4.14, 
4.85, 4.86, Diagnostic Code 6100 (2007).

2. PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in September 2003 and October 2003.  The RO 
provided the requisite notification regarding the disability 
evaluation or the effective date that could be assigned in 
March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).   In that decision, the Court stated that for an 
increased compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at lease 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a State 
Veterans' Service Organization recognized by the VA, and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, after the veteran and his 
representative were provided copies of the Statement of the 
Case, which contained a list of all evidence considered, a 
summary of adjudicative actions, all pertinent laws and 
regulation, including the criteria for evaluation of the 
veteran's disability, and an explanation for the decision 
reached.  All of the above demonstrates actual knowledge on 
the part of the veteran and his representative of the 
information to be included in the more detailed notice 
contemplated by the Court.  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decisions reached in the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.


Increased Evaluation for Bilateral Hearing Loss

The veteran's representative has filed a statement in this 
matter in which it is asserted that the veteran is entitled 
to the 100 percent evaluation assigned by the RO in December 
2007, but retroactive to the date of the rating decision 
under appeal.  Service connection for a bilateral hearing 
loss was initially granted in a December 2001 Rating 
Decision.  

An October 2001 VA audiological examination indicated:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
65
60
65
LEFT
40
55
65
60
65
Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 64 percent in the left ear.

A September 2003 VA audiological examination indicated:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
65
65
60
LEFT
35
50
60
65
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 88 percent in the left ear.  
The examiner noted mild to severe sensorineural hearing loss 
and stated that there was no significant change in hearing 
sensitivity since an evaluation in September 2002.  

A VA audiological examination in December 2007 indicated:  




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
70
75
LEFT
55
60
65
70
75

Speech audiometry revealed speech recognition ability of 30 
percent in the right ear and of 12 percent in the left ear.  
The examiner noted moderately severe to severe sensorineural 
hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by pure tone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination), is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

A review of the above demonstrates that in his December 2001 
and September 2003 audiological examinations the veteran 
displayed bilateral level IV hearing loss, resulting in a 30 
percent evaluation.  The record does not contain any 
audiologic examinations from September 2003 to December 2007.  
It is clear that over those four years the veteran's hearing 
deteriorated.  In December 2007 the veteran demonstrated 
bilateral level XI hearing loss, primarily because of a 
significant reduction in speech recognition.  Bilateral level 
XI hearing loss results in an evaluation of 100 percent, the 
highest possible rating for this disability.  

Under governing law, the effective date of an  increase in 
disability compensation is the date as of which it is 
factually ascertainable that an increase in disability has 
occurred.  38 C.F.R. § 3.400(o)(2).

As such, the Board concludes that the evidence in this matter 
does not support a rating in excess of 30 percent prior to 
December 19, 2007.  The evidence in this matter supports the 
RO's decision to increase that evaluation to 100 percent 
effective December 19, 2007, the date of the examination 
which demonstrated entitlement to an increased evaluation.  


Entitlement to Service Connection for PTSD

In August 2003 the veteran amended his claim for benefits to 
include a claim for PTSD.  A review of service medical 
records does not indicate that the veteran was treated for 
psychological problems, to include PTSD, during active 
service.  

The record currently before the Board does not contain a 
medical record reflecting treatment for psychological issues 
until approximately October of 2002.  At that time the 
veteran was noted to have recently been diagnosed with major 
depression.  Symptoms included irritability, anger, loss of 
appetite, and sleep disturbance.  In May 2003 the veteran 
reported to the staff psychiatrist that he still had periods 
of depression occasionally.  The veteran also stated that his 
depression started when he was in the war and had to clean up 
dead bodies.  Specifically, the veteran stated that he 
sometimes thought and dreamt about that experience, but not 
as often as he used to.  The veteran reported that he had 
mostly been able to put those events behind him.  The 
diagnosis at that time continued to be depression and 
insomnia.  

A VA psychiatric examination was conducted in October 2007.  
The examiner reviewed the claims file and medical records 
from the Amarillo, VA hospital.   The claims file was noted 
to report the following stressor events: (1) being seriously 
burned, (2) being under machine gun fire often, and (3) 
treatment of injured and dying soldiers in his duties as a 
medical technician.  By history the veteran reported that he 
had been hospitalized several times for making threats his 
wife and other family members, and had been treated for 
bipolar disorder since 1999.  The examiner noted that the 
veteran has a history of mild dementia that has developed 
over the past several years, and has been slowly progressive.  
At the time of the exam the veteran was residing at the VA 
hospital nursing home due to violent behavior in the past.  

On examination the veteran reported that he was doing pretty 
good, and that his war experiences didn't bother him much 
anymore.  The veteran reported that he did think about the 
war often, but that it did not disturb him to do so.  The 
veteran stated that he dreamt about the war approximately 
once a week, but that this only disturbed him a little bit.  
The veteran denied ever attempting suicide.  The examiner 
noted that, in summary, it appeared that the veteran had 
pretty good psychosocial functioning up until the past few 
years when his bipolar disorder and dementia have become 
problematic.  The examiner offered the opinion that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
Specifically, the examiner stated that the veteran did 
experience traumatic events during the war that would meet 
stressor criteria, but that the veteran was not stressed 
about these events.  The veteran did not report distressing 
thoughts or flashbacks, or display symptoms of avoidance.  
The veteran was said not to have any of the hyper arousal 
symptoms found in PTSD except for irritability, and a 
tendency to be aggressive, which was present prior to his 
military service per the veteran's statements about his 
family history.  The examiner diagnosed the veteran with 
bipolar disorder and dementia, but stated that the veteran 
did not have PTSD.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder will be 
awarded to a veteran when the record before the Secretary 
contains (1) a current medical diagnosis of post-traumatic 
stress disorder, (2) credible supporting evidence that a 
claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of the post-
traumatic stress disorder.   See 38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown,
10 Vet. App. 128, 138 (1997)

In the absence of a present disability that is related to 
service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Based upon the above the Board finds that the evidence in 
this matter does not support a finding of service connection 
for PTSD.  Although the veteran has asserted some significant 
stressor events, the medical evidence does not demonstrate 
that the veteran has a current medical diagnosis of PTSD.  
Absent a current medical diagnosis of a disability and 
evidence establishing a nexus between that disability and 
active service, a finding of service connection is not 
warranted.  



ORDER

An evaluation in excess of 30 percent for bilateral hearing 
loss to prior to 
December 19, 2007 is denied.  

Service connection for PTSD is denied.  


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


